ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
LUNAR Consulting LLC                         )      ASBCA No. 60573
                                             )
Under Contract No. N68836-15-D-OOO 1         )

APPEARANCE FOR THE APPELLANT:                       Mr. Jack Benzie
                                                     Principal Consultant

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Joe D. Baker, II, Esq.
                                                     Trial Attorney
                                                     NAS Jacksonville, FL

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
90 days of the date of this Order.

      Dated: 21 March 2017



                                              /   MARK N. STEMPLER
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60573, Appeal of LUNAR
Consulting LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals